ITEMID: 001-75604
LANGUAGEISOCODE: ENG
RESPONDENT: SVN
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF VRBANEC v. SLOVENIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of Art. 13;Non-pecuniary damage - financial award;Costs and expenses partial award - Convention proceedings
JUDGES: David Thór Björgvinsson;John Hedigan
TEXT: 6. The applicant was born in 1964 and lives in Nedelišče.
7. On 29 November 1981 the applicant was injured in a car accident which was caused by V.D.
8. On 16 May 1988 the applicant instituted civil proceedings against V.D. in the Celje Basic Court, Velenje Unit (Temeljno sodišče v Celju, Enota v Velenju), seeking damages for the injuries sustained.
On 24 March 1994 the court upheld the applicant’s claim in part.
On 28 June 1994 the Convention entered into force with respect to Slovenia.
On 29 June 1994, forward to the applicant’s appeal of 20 April 1994, the Celje Higher Court (Višje sodišče v Celju) quashed the first-instance decision and remitted the case for re-examination.
The decision was served on the applicant on 17 August 1994.
9. Further to the reorganisation of the Slovenian judicial system, the case was transferred to the Celje District Court (Okrajno sodišče v Celju) on 30 December 1994.
On 13 February 1997 the judge to whom the case had been assigned was promoted and the case was consequently reassigned to a new judge.
Between 6 September 1994 and 2 June 1999 the applicant lodged three preliminary written submissions and/or adduced evidence.
A hearing was held on 3 June 1999.
On 30 June 1999 the court delivered a judgment.
The judgment, upholding the applicant’s claim in part, was served on the applicant on 7 December 1999.
10. On 22 December 1999 V.D. appealed to the Celje Higher Court (Višje sodišče v Celju).
On 4 July 2001 the court dismissed the appeal.
The judgment was served on the applicant on 29 August 2001.
VIOLATED_ARTICLES: 13
6
VIOLATED_PARAGRAPHS: 6-1
